Jenkins, J.
“If the holder [of a negotiable instrument] receives it after it is due, its non-payment at maturity is notice to him of dishonor, and he takes it subject to all the equities existing between the original parties thereto” (Civil Code of 1910, § 4287), arising out of and connected with the original contract (Civil Code of 1910, § 4344) ; but the fact that a note is overdue does not destroy its character of negotiability (see authorities cited in note 1 to ease of Young Men’s Christian Association Gymnasium v. Rockford National Bank (179 Ill. 599, 54 N. E. 297, 70 Am. St. R. 135), as reported in 46 L. E. A. 753) ; and equities between the maker and the payee, originating after a transfer to a third person, will not affect the rights of the holder, though the transfer be made after the note becomes due. Whittaker v. Kuhn, 52 Iowa 315 (3 N. W. 127; 7 Cyc. 820 (3); 8 C. J. 389, § 576; Civil Code (1910), § 3653; Guerry v. Perryman, 6 Ga. 119.

Judgment reversed.


Wade, O. J., and Luke, J., eoncttr.

. Complaint; from city court of Dawson — Judge Edwards. May 12, 1917.
Parles & Paries, Miller & Jones, for plaintiff.
Yeomans & Wilkinson, for defendant.